              Case 2:19-bk-51489-MPP                             Doc 5 Filed 07/17/19 Entered 07/17/19 14:01:09                  Desc
                                                                 Main Document    Page 1 of 5

 Fill in this information to identify your case:

 Debtor 1                 Alvin Allen Thomas
                          First Name                        Middle Name              Last Name

 Debtor 2                 Mary Elizabeth Conwell-Thomas
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Badcock & More                                       Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       Poulan Mower,                                      Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                        continue to make contract payments


    Creditor's         Capital One Bank                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 1325 Windsor Avenue Bristol,                             Reaffirmation Agreement.
    property       TN 37620 Sullivan County                                 Retain the property and [explain]:
    securing debt: House is in old deteriotaing
                   neighborhood. Purchased 2010
                   for $82,000. It is a 1925 house
                   which still needs roof and
                   windows replaced. Outside
                   steps and other repairs. City
                   appraisl is                                            avoid lien using 11 U.S.C. § 522(f)




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51489-MPP                               Doc 5 Filed 07/17/19 Entered 07/17/19 14:01:09                                Desc
                                                                 Main Document    Page 2 of 5

 Debtor 1      Alvin Allen Thomas
 Debtor 2      Mary Elizabeth Conwell-Thomas                                                          Case number (if known)


    Creditor's     Department of the Treasury                               Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 1325 Windsor Avenue Bristol,                             Reaffirmation Agreement.
    property       TN 37620 Sullivan County                                 Retain the property and [explain]:
    securing debt: House is in old deteriotaing
                   neighborhood. Purchased 2010
                   for $82,000. It is a 1925 house
                   which still needs roof and
                   windows replaced. Outside
                   steps and other repairs. City
                   appraisl is                                            cont to pay lien



    Creditor's     Eastman Credit Union                                     Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2007 Honda Element 77,000                           Reaffirmation Agreement.
    property            miles                                               Retain the property and [explain]:
    securing debt:



    Creditor's     Wells Fargo Home Mortgage                                Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 1325 Windsor Avenue Bristol,                             Reaffirmation Agreement.
    property       TN 37620 Sullivan County                                 Retain the property and [explain]:
    securing debt: House is in old deteriotaing
                   neighborhood. Purchased 2010
                   for $82,000. It is a 1925 house
                   which still needs roof and
                   windows replaced. Outside
                   steps and other repairs. City
                   appraisl is

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Charles & Andrea Sweeney                                                                            No

                                                                                                                                  Yes

 Description of leased        Real Estate Sale Agreement
 Property:

 Lessor's name:               Re/Max Professionals                                                                                No

                                                                                                                                  Yes

 Description of leased        Real Estate Contract
 Property:




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:19-bk-51489-MPP                               Doc 5 Filed 07/17/19 Entered 07/17/19 14:01:09               Desc
                                                                 Main Document    Page 3 of 5

 Debtor 1      Alvin Allen Thomas
 Debtor 2      Mary Elizabeth Conwell-Thomas                                                         Case number (if known)



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Alvin Allen Thomas                                                       X /s/ Mary Elizabeth Conwell-Thomas
       Alvin Allen Thomas                                                              Mary Elizabeth Conwell-Thomas
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        July 17, 2019                                                    Date    July 17, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                     page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 2:19-bk-51489-MPP                               Doc 5 Filed 07/17/19 Entered 07/17/19 14:01:09         Desc
                                                                 Main Document    Page 4 of 5

                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
            Alvin Allen Thomas
 In re      Mary Elizabeth Conwell-Thomas                                                                Case No.
                                                                                  Debtor(s)              Chapter    7



                                        CERTIFICATE OF SERVICE
        I hereby certify that on July 17, 2019, 2019 I filed the aforesaid Chapter 7 Individual Statement of
Intention with the United States Bankruptcy Court for the Eastern District of Tennessee using its CM/ECF
Electronic Filing system and thereby caused a copy of the pleadings to be served on the U.S. Trustee's Office
and the Chapter 7 Trustee and all other parties designated thereto.

        I further certify that the Chapter 7 Individual Statement of Intention was served by U.S. Mail, First
Class, Postage Prepaid upon all parties listed below.




 Badcock & More
 PO Box 497
 Mulberry, FL 33860
 Capital One Bank
 c/o Bart Lloyd, Nathan & Nathan, PC
 PO Box 1715
 Birmingham, AL 35201
 Charles & Andrea Sweeney
 1320 W. Palmetto Street
 Florence, SC 29506
 Department of the Treasury
 Internal Revenue Service
 Atlanta, GA 39901
 Eastman Credit Union
 Attn: Bankruptcy
 Po Box 1989
 Kingsport, TN 37662
 Re/Max Professionals
 127 N. Dargan Street, Suite 200
 Florence, SC 29506
 Specialized Loan Servicing LLC
 PO Box 60535
 City of Industry, CA 91716
 Wells Fargo Home Mortgage
 Attn: Bankruptcy Dept
 P.O. Box 10335
 Des Moines, IA 50306




                                                                               /s/ Bernard S. Via, III
                                                                               Bernard S. Via, III
                                                                               Bernard S. Via, III
                                                                               210 Johnson St.
                                                                               Bristol, VA 24201
                                                                               276/669-4003
                                                                               bsvia@bvu.net

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            Case 2:19-bk-51489-MPP                               Doc 5 Filed 07/17/19 Entered 07/17/19 14:01:09   Desc
                                                                 Main Document    Page 5 of 5




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
